DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 
Claims 1-10 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-8 and 10 of copending Application No. 14/715,800 Although the claims at issue are not identical, they are not patentably distinct from each other because it would be obvious to one of ordinary skill in the art at the time of invention that the claims cover substantially the same subject matter. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Instant Application 16/050,333
Co-pending Application 14/715,800 
  
1. A method for retention of frequently accessed content in a cache memory supporting database operations, the method comprising: 

1. A method for retention of content in a cache memory supporting database operations, the method comprising:

 a processor generating a first data structure and a second data structure, both corresponding to database operations;

the processor, recording in a first data structure,…, further comprises adding the first index and a value of the frequency of access request associated with the first index to a second data structure

a processor, tracking a frequency of access requests of a first index and a second index of a database corresponding respectively to a first data page and a second data page of a plurality of data pages residing in cache memory; the processor, recording in a first data structure, each instance of access requests for the first index and the second index as a count of access requests, including a date and time of each respective instance of access request; 
responsive to determining the frequency of access requests of the first index exceeds a target of access request frequency, the processor, adding the first index and a value of the frequency of access requests associated with the first index to the second data structure;
responsive to determining the frequency of access requests of the first index exceeds the target of access request frequency, …, further comprises adding the first index and a value of the frequency of access request associated with the first index to a second data structure that includes information associated with indices of respective data pages having frequency of access requests  exceeding the target of access request frequency;

the processor, applying an attribute of priority to the first index to retain the first data page, corresponding to the first index within the cache memory, relative to the second data page that corresponds to the second index, wherein applying the attribute of priority to the first index corresponding to the first data page,
2. The method of claim 1, wherein the frequency of access requests of the first index is calculated by a number of instances in which access to the first data page is requested within a configurable period of time.
1. wherein the frequency of access request is calculated based on the count of access requests within a configurable period of time;
8. determining, respectively, a cumulative number of instances of access requests of the first index and the second index, requested within the configurable period of time;


10.  The method of claim 1, wherein the frequency of access requests of the first index and the second index that are tracked are stored in a frequency access index manager as the first data structure,
4. The method of claim 1, wherein the second data structure includes index entries of data pages having the frequency of access requests exceeding the target of access request frequency
1. a second data structure that includes information associated with indices of respective data pages having frequency of access requests exceeding the target of access request frequency;

1. and the frequency of access requests of the second index fails to exceed the target of access request frequency,…and in response to determining an expiration of the attribute of priority to retain the first index within the cache memory, based on the frequency of access requests associated with the first index falling below the target of access request frequency
6. The method of claim 1, wherein an instance of the access requests of the first index corresponding to the first data page, expires after a configurable period of time, thereby the instance is excluded from a calculation of the frequency of access requests.
6. The method of claim 1, wherein an instance of the access requests of the first index corresponding to the first data page, expires after the configurable period of time, thereby the instance is excluded from a determination of the frequency of access requests of the first index.

7. The method of claim 1, further comprising: the processor, removing the first data page from cache memory, based on a high demand of page access requests; the processor, determining that capacity of the cache memory is available; and the processor, re-populating the cache memory with the first data page, based on a priority of the first index included in a second data structure, wherein the first index is associated with a greater frequency of access requests than other indexes included in the second data structure.

1. and in response to determining an expiration of the attribute of priority to retain the first index within the cache memory, based on the frequency of access requests associated with the first index falling below the target of access request frequency as the start and the end of the configurable period of time progresses, removing the attribute of priority to retain the first index within the cache memory, by removing the information associated with the first index from the second data structure.

1. determining a change to the frequency of access request of the first index as a start and an end of the configurable period of time progresses; and in response to determining an expiration of the attribute of priority to retain the first index within the cache memory, based on the frequency of access requests associated with the first index falling below the target of access request frequency as the start and the end of the configurable period of time progresses, removing the attribute of priority to retain the first index within the cache memory, by removing the information associated with the first index from the second data structure.
10. The method of claim 1, wherein the target of access request frequency is configurable.
1. wherein the frequency of access request is calculated based on the count of access requests within a configurable period of time;




Response to Amendment

The amendment filed 11/30/2020 has been entered. Claims 1 and 4 have been amended. Claim 11 has been added. Claims 1-11 remain pending in the application. 

 Response to Arguments

Claim Rejections - 35 USC § 103
Regarding the newly amended claim 1, Applicant argues that” Shapiro teaches use of a traffic observer to "...track blocks of data using an array of counters which may be incremented each time a block is accessed," but does not teach or suggest "calculating a frequency of access requests of a first index of a database" and is silent with respect to "a count of access requests of the first index within a configurable time range," used to calculate the access request frequency. The Current Office Action suggests that Shapiro's optional time stamp teaches the claim 1 limitation "...recording a date and time of each access request of the first index in the first data structure, wherein the first index Page 8 of 12  IBM Docket No.: GB920140115US03corresponds to a first data page." Applicant respectfully disagrees. Shapiro does not teach "recording a date and time of each access request of the first index in the first data structure," which the Current Office Action indicated previously as "an array of counters" used by a traffic observer to track data blocks (see Shapiro, paragraph [0073]). Shapiro makes no mention of recording a date and time of each access request of the first index in the first data structure," as recited in amended claim 1. Further, Shapiro teaches that the "optionally" applied time stamp is for determining an 
Further Applicant argues that “Yoshioka offers no teaching that fills the deficiency of Shapiro. Yoshioka teaches a frequency access index but does not teach or suggest "recording a date and time of each access request of the first index in the first data structure." It should be further noted that Shapiro's discussion and reference concerning a disk-cache describes a hardware component of Shapiro's system and is not a data structure. “
Moreover Applicant argues that “Shapiro’s statistics, assigned priority levels, tracking access of blocks of data by an array of counters, providing information of recent use of blocks, or notice of patterns by use of a historical traffic pattern database, do not teach or suggest "adding the first index and a value of the frequency of access requests associated with the first index to the second data structure." Shapiro's "fast disk-cache" is described by Shapiro as an additional hardware disk, which is not a data structure, and Shapiro does not calculate a frequency of access requests of a first data page, and does not teach "...adding the first index and a value of the frequency of access requests associated with the first index to the second data structure." Yoshioka does not fill the deficiencies of Shapiro. Yoshioka determines a frequency of access requests but does not teach "...adding the first index and a value of the frequency of access requests associated with the first index to the second data structure."”
  In response, Examiner relies on a new combination of references.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro (US 2005/0198062) in view of Yoshioka et al. (US 7,120,773 82) in further view of  Kakarla (US 2015/0088805) 

   Regarding claim 1, Shapiro discloses: A method for retention of frequently accessed content in a cache memory supporting database operations, the method comprising: (Shapiro, [0012], line 4- Accordingly, to enable database operations to be accelerated, it has become common to use a cache of memory such as RAM to store the most recently requested data; ) a processor generating a first data structure and a second data structure, both corresponding to database operations; (Shapiro, [0073] The traffic observer 52 may track blocks of data using an array of counters (corresponding to a data structure) which may be incremented each time a block is accessed.  [0023] FIG. 5 is a functional block diagram illustrating an example data structure that may be used to implement the cache tables according to an embodiment of the invention; [0056], e.g. line 5- the data structure selected to implement the cache tables…a B-tree structure, may be used to implement the cache tables.) 
the processor, calculating a frequency of access requests of a first index of a database, based on a count of access requests of the first index; the processor, recording a date and time of each access request of the first index in the first data structure, (Shapiro [0073] The traffic observer 52 may track blocks of data using an array of counters which may be incremented each time a block is accessed. [0081], e.g. line 13- the cache manager 48 may identify blocks as either index blocks or table blocks and how they are used by the database; [0072] The traffic observer 52 keeps statistics on access for each table and index in the database. These statistics include the level of traffic, the length of time during which a burst of activity may take place, and the penalties associated with RAM cache misses; [0102], e.g. line 8- a time stamp 128 may be applied as well to allow the DBIC to determine the age of the block of data 126;  [0017] portions of data from the disk cache may be pre-fetched into memory when the history of recent accesses show that a particular table, index, or other portion of the data on the disk cache, is being more frequently accessed; [0063], line 2- a copy of the transaction log 50 may optionally be stored in the DBIC resident memory; See also [0073], lines 9-12 - additionally, the traffic observer may monitor access times for particular blocks of data, compare the access times with access frequency, and try to minimize total access time required of the system; ) 
responsive to determining the frequency of access requests of the first index exceeds a target of access request frequency, the processor, adding the first index and a value of the frequency of access requests associated with the first index to the second data structure; (Shapiro, [0072] The traffic observer 52 keeps statistics on access for each table and index in the database…At the same time, the cache manager 48 assigns priority levels to each table and index…line 10-If an index or table has a high priority level (i.e. it was more heavily accessed in the past), the cache indexes are more frequently used, the indexes may be stored in a designated area of the fast disk cache 28. For example, all of the indexes may be stored together, and each index may be allocated a relatively large portion of the disk space allocated to index storage; [0088]  a row of an index file 80 may contain an index value 110; [0017], line 7- portions of data from the disk cache may be pre-fetched into memory when the history of recent accesses show that a particular table, index, or other portion of the data on the disk cache, is being more frequently accessed. [0073], The traffic observer 52 may track blocks of data using an array of counters which may be incremented each time a block is accessed. The traffic observer may threshold the blocks to provide the cache manager with information as to which blocks have most recently been used. Additionally, the traffic observer 52 may be configured to notice patterns of accesses and use a database of historical traffic patterns to anticipate which blocks are likely to be accessed in subsequent access operations…… to provide the cache manager 48 with information to enable the cache manager 48 to make a determination as to which blocks should be maintained in memory cache 26, which should be maintained in disk cache 28, and which should not be maintained in either cache;) 
and the processor, creating an attribute of priority for retention in cache memory applied to the first data page, wherein the retention of the first data page in the cache memory is prioritized over a second data page of the plurality of data pages corresponding to a second index with a frequency of access request value less than that of the first index.   (Shapiro [0072], line -At the same time, the cache manager 48 assigns priority levels to each table and index; [0073] make a determination as to which blocks should be maintained in memory cache 26, which should be maintained in disk cache 28, and which should not be maintained in either cache; retain those relatively frequently accessed indexes or tables that are more randomly read over other similarly frequently accessed data blocks that are more sequentially read. [0075] By preferentially retaining randomly accessed blocks of data in the memory cache 26, fast access to that data may be obtained from the memory cache) 
    However Shapiro does not clearly disclose: 
calculating a frequency of access requests of a first index of a database, based on a count of access requests of the first index within a configurable time range; the processor, recording a date and time of each access request of the first index in the first data structure, wherein the first index corresponds to a first data page of a plurality of data pages residing in cache memory;   the processor, adding the first index and a value of the frequency of access requests associated with the first index to the second data structure;
  However Yoshioka discloses: 
wherein the first index corresponds to a first data page of a plurality of data pages residing in cache memory; (See Yoshioka, Col 2, lines 63-67 -an access frequency index storage unit operable to store an access frequency index for each logical page, the access frequency index indicating an occurrence frequency of an access request specifying a logical address included in a corresponding logical page; See also fig.9); 
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Shapiro with the teaching of Yoshioka to facilitate fast and efficient access to data in pages.

calculating a frequency of access requests of a first index of a database, based on a count of access requests of the first index within a configurable time range; the processor, recording a date and time of each access request of the first index in the first data structure; the processor, adding the first index and a value of the frequency of access requests associated with the first index to the second data structure;
        However Kakarla discloses:
calculating a frequency of access requests of a first index of a database, based on a count of access requests of the first index within a configurable time range; (Kakarla [0124], an access count is "weighted"…e.g. line 13- the weights may be user-configurable. In an embodiment, the weights may be a function of various other characteristics of the data; [0061] The characteristics may be found within the actual data, and/or stored in cache metadata 130 ; [0065] As further examples of cache metadata 130, cache metadata 130 may include access timestamps 135, indicating when a given data unit was last accessed, and access counts 136, which are scores that reflect, at least relatively, how often a given data unit has been accessed over a recent period of time…For instance, one policy may indicate to only place an item in the cache if it has an access count above a certain threshold and an access timestamp more recent than a certain time.)
the processor, recording a date and time of each access request of the first index in the first data structure; ( Kakarla [0047], line 14- Last access timestamps may be stored for the data units… The recent access counts and last access timestamps may be utilized to select when to cache data units. [0065] As further examples of cache metadata 130, cache metadata 130 may include access timestamps 135, indicating  Cache metadata 130 may be stored in any combination of cache headers or auxiliary structures within memory 115 and/or any other suitable location.) 
the processor, adding the first index and a value of the frequency of access requests associated with the first index to the second data structure; (Kakarla, [0163], line 7- Replenishing of the main LRU list moves the frequently accessed elements to the head, and coldest cache headers to the freeable LRU list; [0052], line 5- For instance, a least recently used ("LRU") or similar data structure may be maintained indicating which cache lines are freeable; [0162] In an embodiment, a cache may maintain one or more kinds of LRU lists. A main LRU list is a list of normal "hot and cold" cache lines, as represented by their respective cache headers. A freeable LRU list is an auxiliary list of free-able cold cache headers.)
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Shapiro in view of Yoshioka with the teaching of Kakarla to improve caching in database systems that deal with multiple data access patterns (Kakarla, abstract) and also having the access count in addition to the time stamp prevents the thrashing, (Kakarla, [0184]) 
  
  Regarding claim 2, Shapiro in view of Yoshioka in further view of Kakarla discloses all of the features with respect to claim 1. Shapiro in view of Yoshioka does not clearly disclose: wherein the frequency of access requests of the first index is calculated by a number of instances in which access to the first data page is requested within a configurable period of time.  
  However Kakarla discloses: 
wherein the frequency of access requests of the first index is calculated by a number of instances in which access to the first data page is requested within a configurable period of time.    (Kakarla [0067], e.g. line 14- access counts 136 are not actually stored, but rather calculated based on access logs, and the calculation mechanism may thus skew access counts 136 to more heavily emphasize more recent accesses. [0047], line 15- Various types of recent access counts may also be stored for the data units, reflecting how frequently the data units have been accessed over a recent period of time. [0124], an access count is "weighted"…e.g. line 13- the weights may be user-configurable. In an embodiment, the weights may be a function of various other characteristics of the data; [0061] The characteristics may be found within the actual data, and/or stored in cache metadata 130 ; [0065] As further examples of cache metadata 130, cache metadata 130 may include access timestamps 135, indicating when a given data unit was last accessed, and access counts 136, which are scores that reflect, at least relatively, how often a given data unit has been accessed over a recent period of time…For instance, one policy may indicate to only place an item in the cache if it has an access count above a certain threshold and an access timestamp more recent than a certain time.)
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Shapiro in view of Yoshioka with the teaching of Kakarla to improve caching in database systems that deal with multiple data access patterns (Kakarla, abstract) and also having the access count in addition to the time stamp prevents the thrashing, (Kakarla, [0184]) 


     Regarding claim 3, Shapiro in view of Yoshioka in further view of Kakarla discloses all of the features with respect to claim 1. Claim 3 further recites: wherein recording of the count of access request of the first data page further comprises: the processor, tracking a number of instances of access requests for the first index corresponding to the first data page; and the processor, storing the number of instances and timing information of the number of instances, with information of the first index, in the first data structure.   (See Shapiro [0072]- the traffic observer 52 keeps statistics on access for each table and index in the database. These statistics include the level of traffic, the length of time during which a burst of activity may take place, and the penalties associated with RAM cache misses. [0073], The traffic observer 52 may track blocks of data using an array of counters which may be incremented each time a block is accessed;  [0102], e.g. line 8- a time stamp 128 may be applied as well to allow the DBIC to determine the age of the block of data 126; See also [0073], lines 9-12 - additionally, the traffic observer may monitor access times for particular blocks of data, compare the access times with access frequency, and try to minimize total access time required of the system;) 
    However Shapiro does not clearly disclose:  
the first index corresponding to the first data page  
  However Yoshioka discloses: 
the first index corresponding to the first data page (See Yoshioka, Col 2, lines 63-67 -an access frequency index storage unit operable to store an access frequency index for each logical page, the access frequency index indicating an occurrence frequency of an access request specifying a logical address included in a corresponding logical page; See also fig.9); 
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Shapiro with the teaching of Yoshioka to facilitate fast and efficient access to data in pages.


   Regarding claim 4, Shapiro in view of Yoshioka in further view of Kakarla discloses all of the features with respect to claim 1. Claim 4 further recites: wherein the second data structure includes index entries of data pages having the frequency of access requests exceeding the target of access request frequency.    (Shapiro, [0072] The traffic observer 52 keeps statistics on access for each table and index in the database…At the same time, the cache manager 48 assigns priority levels to each table and index…line 10-If an index or table has a high priority level (i.e. it was more heavily accessed in the past), the cache manager will more aggressively pre-fetch it from the fast disk cache; [0088]  a row of an index file 80 may contain an index value 110; [0017], line 7- portions of data from the disk cache may be pre-fetched into memory when the history of recent accesses show that a particular table, index, or other portion of the data on the disk cache, is being more frequently accessed; [0077] Since indexes are more frequently used, the indexes may be stored in a designated area of the fast disk cache 28. For example, all of the indexes may be stored together, and each index may be allocated a relatively large portion of the disk space allocated to index storage; [0073], The traffic observer 52 may track blocks of data using an array of counters which may be incremented each time a block is accessed. The traffic observer may threshold the blocks to provide the cache manager with information as to which blocks notice patterns of accesses and use a database of historical traffic patterns to anticipate which blocks are likely to be accessed in subsequent access operations…… to provide the cache manager 48 with information to enable the cache manager 48 to make a determination as to which blocks should be maintained in memory cache 26, which should be maintained in disk cache 28, and which should not be maintained in either cache;)
   However does not clearly disclose:
    the second data structure
      However Kakarla discloses: 
     the second data structure  (Kakarla, [0163], line 7- Replenishing of the main LRU list moves the frequently accessed elements to the head, and coldest cache headers to the freeable LRU list; [0052], line 5- For instance, a least recently used ("LRU") or similar data structure may be maintained indicating which cache lines are freeable; [0162] In an embodiment, a cache may maintain one or more kinds of LRU lists. A main LRU list is a list of normal "hot and cold" cache lines, as represented by their respective cache headers. A freeable LRU list is an auxiliary list of free-able cold cache headers.)
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Shapiro in view of Yoshioka with the teaching of Kakarla to improve caching in database systems that deal with multiple data access patterns (Kakarla, abstract) and also having the access count in addition to the time stamp prevents the thrashing, (Kakarla, [0184]) 


    Regarding claim 5, Shapiro in view of Yoshioka in further view of Kakarla discloses all of the features with respect to claim 1. Shapiro in view of Yoshioka does not clearly disclose: the processor, determining the attribute of priority for retention applied to the first index to expire, based on the frequency of access requests associated with the first data page failing to exceed the target of access request frequency. 
   However Kakarla discloses: 
the processor, determining the attribute of priority for retention applied to the first index to expire, based on the frequency of access requests associated with the first data page failing to exceed the target of access request frequency.  (Kakarla [0164] While replenishing the buffers from the main LRU list to the freeable LRU list, all cache headers that have a replenishing access count less than replenishing threshold limit (e.g. four) would be moved to freeable LRU list; [0068], e.g. line 7- Priority data 138 may indicate, for instance, a set of one or more least recently used units (the "LRU") cached in memory 115. A variety of prioritization techniques exist for identifying lower (or at least a lowest) priority cache lines 112... Processor 170 may update this priority data 138 periodically and/or in response to triggering conditions, such as a certain number of bytes having been accessed in the cache or a certain number of requests having been received from a database server 102. In other embodiments, no permanent priority data exists, and instead a lowest priority unit may be identified on demand using any suitable prioritization algorithm.)
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Shapiro with the teaching of Kakarla to improve caching in database systems that deal with multiple data access patterns (Kakarla, abstract) and also having the access count in addition to the time stamp prevents the thrashing, (Kakarla, [0184])

 

      Regarding claim 6, Shapiro in view of Yoshioka in further view of Kakarla discloses all of the features with respect to claim 1. Shapiro in view of Yoshioka does not clearly disclose: wherein an instance of the access requests of the first index corresponding to the first data page, expires after a configurable period of time, thereby the instance is excluded from a calculation of the frequency of access requests.     
   However Kakarla discloses: 
wherein an instance of the access requests of the first index corresponding to the first data page, expires after a configurable period of time, thereby the instance is excluded from a calculation of the frequency of access requests.   (Kakarla [0067], e.g. line 14- access counts 136 are not actually stored, but rather calculated based on access logs, and the calculation mechanism may thus skew access counts 136 to more heavily emphasize more recent accesses. [0047], line 15- Various types of recent access counts may also be stored for the data units, reflecting how frequently the data units have been accessed over a recent period of time. [0124], an access count is "weighted"…e.g. line 13- the weights may be user-configurable. In an embodiment, the weights may be a function of various other characteristics of the data; [0061] The characteristics may be found within the actual data, and/or stored in cache metadata 130 ; [0065] As further examples of cache metadata 130, cache metadata 130 may include access timestamps 135, indicating when a given data unit was last accessed, and access counts 136, which are scores that reflect, at least relatively, how often a given data unit has been accessed over a recent period of time…For instance, one ool the scan access count and the normal access count, scan block and cache header access counts are grouped into multiple decay zones based on their last access time. For instance, there may be different zones for different time periods, such as different hours or days.)
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Shapiro with the teaching of Kakarla to improve caching in database systems that deal with multiple data access patterns (Kakarla, abstract) and also having the access count in addition to the time stamp prevents the thrashing, (Kakarla, [0184])


  Regarding claim 7, Shapiro in view of Yoshioka in further view of Kakarla discloses all of the features with respect to claim 1. Claim 7 further recites: the processor, removing the first data page from cache memory, based on a high demand of other page access requests; the processor, determining that capacity of the cache memory is available; and Page 3 of 12IBM Docket No.: GB920140115US03 the processor, re-populating the cache memory with the first data page corresponding to the first index, prioritized over other data pages corresponding to other indexes included in the second data structure, based on the first index having a greater frequency of access requests than the other indexes included in the second data structure.  (See Shapiro, [0071] conversely, if a portion of the data associated with a particular index or table in the memory cache 26 is only infrequently being accessed, it may be removed from the memory cache 26 to make room for other data. To make room for pre fetched data, a index that has not experienced high access rates for a longer period of time can be displaced or victimized from the memory cache 26. Optionally, the displaced data may be moved to the fast disk cache 28, although in other embodiments the displaced data may simply be deleted; See also [0072], line 5-at the same time, the cache manager 48 assigns priority levels to each table and index. When the traffic observer 52 detects recent activity for a particular table or index, it passes the information to the cache manager, which weights the observed patterns with the index/table priority levels. If an index or table has a high priority level (i.e. it was more heavily accessed in the past), the cache manager will more aggressively pre-fetch it from the fast disk cache.) 

   Regarding claim 8, Shapiro in view of Yoshioka in further view of Kakarla discloses all of the features with respect to claim 1. Claim 8 further recites: wherein the attribute of priority to retain the first data page corresponding to the first index within the cache memory is removed by removing the first index and the value of the frequency of access requests associated with the first index from the second data structure,  (Shapiro, [0071] Conversely, if a portion of the data associated with a particular index or table in the memory cache 26 is only infrequently being accessed, it may be removed from the memory cache 26 to make room for other data. to make room for pre fetched data, a table or index that has not experienced high access rates for a longer period of time can be displaced or victimized from the memory cache 26.) 
  However Shapiro does not clearly disclose: 
based on  the frequency of access requests associated with the first index falling below the target of access request frequency as the start and the end of the configurable period of time progresses.
    However Kakarla discloses: 
based on  the frequency of access requests associated with the first index falling below the target of access request frequency as the start and the end of the configurable period of time progresses. (Kakarla [0176] replenishing of the main LRU list moves frequently accessed elements to the head of the main LRU list, and the coldest cache headers to the freeable list. During the replenishing, cache headers with a replenishing access count below a threshold may be moved to freeable LRU list, and cache headers above the threshold would be moved to the HOT end of the main LRU list; [0172], e.g. to cool the scan access count and the normal access count, scan block and cache header access counts are grouped into multiple decay zones based on their last access time. For instance, there may be different zones for different time periods, such as different hours or days; [0067], e.g. line 14- access counts 136 are not actually stored, but rather calculated based on access logs, and the calculation mechanism may thus skew access counts 136 to more heavily emphasize more recent accesses. [0047], line 15- Various types of recent access counts may also be stored for the data units, reflecting how frequently the data units have been accessed over a recent period of time. [0124], an access count is "weighted"…e.g. line 13- the weights may be user-configurable.)
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Shapiro with the teaching of Kakarla to improve caching in database systems that deal with multiple 


    Regarding claim 9, Shapiro in view of Yoshioka in further view of Kakarla discloses all of the features with respect to claim 1. Shapiro in view of Yoshioka does not clearly disclose: wherein calculating a change to the frequency of access requests of the first index of the database is based on the count of access requests of the first index within the configurable period of time as determined by the date and time of each access request of the first index, and as a start and an end of the configurable period of time progresses through time.
    However Kakarla discloses: 
   wherein calculating a change to the frequency of access requests of the first index of the database is based on the count of access requests of the first index within the configurable period of time as determined by the date and time of each access request of the first index, and as a start and an end of the configurable period of time progresses through time.  (Kakarla [0170] each cache header has an replenishing access count that is updated every time a block in that cache line gets accessed. In some embodiments, whenever the replenishing process is performed, this replenishing access count is re-adjusted; [0172], e.g. to cool the scan access count and the normal access count, scan block and cache header access counts are grouped into multiple decay zones based on their last access time. For instance, there may be different zones for different time periods, such as different hours or days; [0065] As further examples of cache metadata 130, cache metadata 130 may include access timestamps 135, indicating when a given data unit was last accessed, and access over a recent period of time…For instance, one policy may indicate to only place an item in the cache if it has an access count above a certain threshold and an access timestamp more recent than a certain time.)
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Shapiro in view of Yoshioka with the teaching of Kakarla to improve caching in database systems that deal with multiple data access patterns (Kakarla, abstract) and also having the access count in addition to the time stamp prevents the thrashing, (Kakarla, [0184])

   Regarding claim 10, Shapiro in view of Yoshioka in further view of Kakarla discloses all of the features with respect to claim 1. Shapiro in view of Yoshioka does not clearly disclose:
wherein the target of access request frequency is configurable.
       However Kakarla discloses:
wherein the target of access request frequency is configurable. (Kakarla [0124], an access count is "weighted"…e.g. line 13- the weights may be user-configurable. In an embodiment, the weights may be a function of various other characteristics of the data; [0061] The characteristics may be found within the actual data, and/or stored in cache metadata 130 ; [0065] As further examples of cache metadata 130, cache metadata 130 may include access timestamps 135, indicating when a given data unit was last accessed, and access counts 136, which are scores that reflect, at least relatively, how often a given data unit has been accessed over a recent period of time…For instance, one policy may indicate to only place an item in the cache if it has an access count above a certain threshold and an access timestamp more recent than a certain time.)



     Regarding claim 11, Shapiro in view of Yoshioka in further view of Kakarla discloses all of the features with respect to claim 1. Shapiro in view of Yoshioka does not clearly disclose: the processor, adjusting a priority of the first index and the second index, based on changes to the value of the frequency of access requests associated with the first index and the second index as the configurable time range proceeds.  (Shapiro [0072], line -At the same time, the cache manager 48 assigns priority levels to each table and index. When the traffic observer 52 detects recent activity for a particular table or index, it passes the information to the cache manager, which weights the observed patterns with the index/table priority levels. If an index or table has a high priority level (i.e. it was more heavily accessed in the past), the cache manager will more aggressively pre-fetch it from the fast disk cache.) 
    However Kakarla discloses:
the processor, adjusting a priority of the first index and the second index, based on changes to the value of the frequency of access requests associated with the first index and the second index as the configurable time range proceeds.  (Kakarla [0129] the priority data may be adjusted based on the request; [0067], e.g. line 6- some or all of access counts 136 may be "cooled" at intervals by decrementing the access counts by a certain amount, to indicate that the associated data has been  access counts 136 are not actually stored, but rather calculated based on access logs, and the calculation mechanism may thus skew access counts 136 to more heavily emphasize more recent accesses; [0068] Processor 170 may update this priority data 138 periodically and/or in response to triggering conditions, such as a certain number of bytes having been accessed in the cache or a certain number of requests having been received from a database server 102. In other embodiments, no permanent priority data exists, and instead a lowest priority unit may be identified on demand using any suitable prioritization algorithm. )
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Shapiro in view of Yoshioka with the teaching of Kakarla to improve caching in database systems that deal with multiple data access patterns (Kakarla, abstract) and also having the access count in addition to the time stamp prevents the thrashing, (Kakarla, [0184])


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Faezeh Forouharnejad whose telephone number is (571)270-7416.  The examiner can normally be reached on generally Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/F.F. /
Examiner, Art Unit 2166
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166